Appeal by plaintiff from an order of the Supreme Court, Nassau County, dated October 22, 1974, which granted a motion by the third-party defendant for summary judgment dismissing the complaint and the third-party complaint. Defendant had joined in the motion insofar as the complaint was concerned. The appeal also brings up for review so much of an order of the same court, dated January 8, 1975, as, upon reargument, adhered to the original decision (CPLR 5517, subd [b]). Appeal from the order dated October 22, 1974 dismissed. That order was superseded by the order granting reargument. Order dated January 8, 1975 affirmed insofar as reviewed. Respondents are awarded one bill of $20 costs and disbursements, jointly, to cover the review of both orders. Rabin, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.